

113 S2970 PCS: Military Justice Improvement Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 611113th CONGRESS2d SessionS. 2970IN THE SENATE OF THE UNITED STATESDecember 2, 2014Mrs. Gillibrand introduced the following bill; which was read the first timeDecember 3, 2014Read the second time and placed on the calendarA BILLTo reform procedures for determinations to proceed to trial by court-martial for certain offenses
			 under the Uniform Code of Military Justice, and for other purposes.1.Short titleThis Act may be cited as the
		  Military Justice Improvement Act of 2014.2.Modification of
		authority to determine to proceed to trial by court-martial on charges on
		certain offenses with authorized maximum sentence of confinement of more than one
			 year(a)Modification of
		authority(1)In
		general(A)Military departmentsWith respect to charges under chapter 47 of title 10,
		United States Code (the Uniform Code of Military Justice), that allege an
		offense specified in paragraph (2) and not excluded under paragraph (3), the
			 Secretary
		of Defense shall require the Secretaries of the military departments to provide
		for the determination under section 830(b) of such chapter (article 30(b) of
		the Uniform Code of Military Justice) on whether to try such charges by
		court-martial as provided in paragraph (4).(B)Homeland securityWith respect to charges under chapter 47 of title 10,
		United States Code (the Uniform Code of Military Justice), that allege an
		offense specified in paragraph (2) and not excluded under paragraph (3) against a
			 member of the Coast Guard (when it is not operating as a service in the
			 Navy), the Secretary
		of Homeland Security shall provide
		for the determination under section 830(b) of such chapter (article 30(b) of
		the Uniform Code of Military Justice) on whether to try such charges by
		court-martial as provided in paragraph (4).(2)Covered offensesAn offense specified in this paragraph is an offense as follows:(A)An offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice),
			 that is triable by court-martial under that chapter for which the maximum
			 punishment authorized under that chapter includes confinement for more
			 than one year.(B)A conspiracy to commit an offense specified in subparagraph (A) as punishable under section 881 of
			 title 10, United States Code (article 81 of the Uniform Code of Military
			 Justice).(C)A solicitation to commit an offense specified in subparagraph (A) as punishable under section 882
			 of title 10, United States Code (article 82 of the Uniform Code of
			 Military Justice).(D)An attempt to commit an offense specified in subparagraphs (A) through (C) as punishable under
			 section 880 of title 10, United States Code (article 80 of the Uniform
			 Code of Military Justice).(3)Excluded offensesParagraph (1) does not apply to an offense as follows:(A)An offense under sections 883 through 917 of title 10, United States Code (articles 83 through 117
			 of the Uniform Code of Military Justice).(B)An offense under section 933 or 934 of title 10, United States Code (articles 133 and 134 of the
			 Uniform Code of Military Justice).(C)A conspiracy to commit an offense specified in subparagraph (A) or (B) as punishable under section
			 881 of title 10, United States Code (article 81 of the Uniform Code of
			 Military Justice).(D)A solicitation to commit an offense specified in subparagraph (A) or (B) as punishable under
			 section 882 of title 10, United States Code (article 82 of the Uniform
			 Code of Military Justice).(E)An attempt to commit an offense specified in subparagraph (A) through (D) as punishable under
			 section 880 of title 10, United States Code (article 80 of the Uniform
			 Code of Military Justice).(4)Requirements
		and limitationsThe disposition of charges pursuant to paragraph
		(1) shall be subject to the following:(A)The determination
		whether to try such charges by court-martial shall be made by a commissioned
		officer of the Armed Forces designated in accordance with regulations
		prescribed for purposes of this subsection from among commissioned officers of
		the Armed Forces in grade O–6 or higher who—(i)are
		available for detail as trial counsel under section 827 of title 10, United
		States Code (article 27 of the Uniform Code of Military Justice);(ii)have
		significant experience in trials by general or special court-martial;
		and(iii)are
		outside the chain of command of the member subject to such charges.(B)Upon a
		determination under subparagraph (A) to try such charges by court-martial, the
		officer making that determination shall determine whether to try such charges
		by a general court-martial convened under section 822 of title 10, United
		States Code (article 22 of the Uniform Code of Military Justice), or a special
		court-martial convened under section 823 of title 10, United States Code
		(article 23 of the Uniform Code of Military Justice).(C)A determination under subparagraph (A) to try charges by court-martial shall  include a
			 determination to try all known offenses, including lesser included
			 offenses.(D)The determination
		to try such charges by court-martial under subparagraph (A), and by type of
		court-martial under subparagraph (B), shall be binding on any applicable
		convening authority for a trial by court-martial on such charges.(E)The actions of an
		officer described in subparagraph (A) in determining under that subparagraph
		whether or not to try charges by court-martial shall be free of unlawful or
		unauthorized influence or coercion.(F)The determination
		under subparagraph (A) not to proceed to trial of such charges by general or
		special court-martial shall not operate to terminate or otherwise alter the
		authority of commanding officers to refer such charges for trial by summary
		court-martial convened under section 824 of title 10, United States Code
		(article 24 of the Uniform Code of Military Justice), or to impose non-judicial
		punishment in connection with the conduct covered by such charges as authorized
		by section 815 of title 10, United States Code (article 15 of the Uniform Code
		of Military Justice).(5)Construction
		with charges on other offensesNothing in this subsection shall
		be construed to alter or affect the disposition of charges under chapter 47 of
		title 10, United States Code (the Uniform Code of Military Justice), that
		allege an offense triable by court-martial under that chapter for which the maximum
			 punishment authorized under that chapter includes confinement for one year
			 or less.(6)Policies and
		procedures(A)In
		generalThe Secretaries of the military departments and the Secretary of Homeland Security (with respect to
			 the Coast Guard when it is not operating as a service in the Navy) shall
			 revise
		policies and procedures as necessary to comply with this subsection.(B)UniformityThe
		General Counsel of the Department of Defense and the General Counsel of the
			 Department of Homeland Security shall jointly review the policies and
		procedures revised under this paragraph in order to ensure that any lack of
		uniformity in policies and procedures, as so revised, among the military
		departments and the Department of Homeland Security does not render
			 unconstitutional any policy or procedure, as so
		revised.(7)Manual for
		Courts-MartialThe Secretary of Defense shall recommend such
		changes to the Manual for Courts-Martial as are necessary to ensure compliance
		with this subsection.(b)Effective date
		and applicabilitySubsection (a), and the revisions required by
		that subsection, shall take effect on the date that is 180 days after the date
		of the enactment of this Act, and shall apply with respect to charges preferred
		under section 830 of title 10, United States Code (article 30 of the Uniform
		Code of Military Justice), on or after such effective date.3.Modification
		of officers authorized to convene general and special courts-martial(a)In
		generalSubsection (a) of
		section 822 of title 10, United States Code (article 22 of the Uniform Code of
		Military Justice), is amended—(1)by redesignating paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and(2)by inserting
		after paragraph (7) the following new paragraph (8):(8)the officers in
		  the offices established pursuant to section 3(c) of the Military Justice
			 Improvement Act of 2014  or officers in the grade of O–6 or higher
		  who are assigned such responsibility by the Chief of Staff of the Army, the
		  Chief of Naval Operations, the Chief of Staff of the Air Force, the
		  Commandant of the Marine Corps, or the Commandant of the Coast Guard, but only
			 with respect to offenses to which section 2(a)(1) of the Military Justice
			 Improvement Act of 2014  applies;.(b)No exercise by
		officers in chain of command of accused or victimSuch section
		(article) is further amended by adding at the end the following new
		subsection:(c)An officer
		  specified in subsection (a)(8) may not convene a court-martial under this
		  section if the officer  is in the chain of command of the accused or the
		  victim..(c)Offices of
		Chiefs of Staff on courts-Martial(1)Offices
		requiredEach Chief of Staff of the Armed Forces or Commandant specified in
		paragraph (8) of section 822(a) of title 10, United States Code (article 22(a)
		of the Uniform Code of Military Justice), as amended by subsection (a), shall
		establish an office to do the following:(A)To convene
		general and special courts-martial under sections 822 and 823 of title 10,
		United States Code (articles 22 and 23 of the Uniform Code of Military
		Justice), pursuant to paragraph (8) of section 822(a) of title 10, United
		States Code (article 22(a) of the Uniform Code of Military Justice), as so
		amended, with respect to offenses to which  section 2(a)(1) applies.(B)To detail under
		section 825 of title 10, United States Code (article 25 of the Uniform Code of
		Military Justice), members of courts-martial convened as described in
		subparagraph (A).(2)PersonnelThe
		personnel of each office established under paragraph (1) shall consist of such
		members of the Armed Forces and civilian personnel of the Department of Defense, or
			 such members of the Coast Guard or civilian personnel of the Department of
			 Homeland Security,
		as may be detailed or assigned to the office by the Chief of Staff or Commandant
			 concerned.
		The members and personnel so detailed or assigned, as the case may be, shall be
		detailed or assigned from personnel billets in existence on the date of the
		enactment of this Act.4.Discharge
		using otherwise authorized personnel and resources(a)In
		generalThe Secretaries of
		the military departments and the Secretary of Homeland Security (with respect to
			 the Coast Guard when it is not operating as a service in the Navy) shall
			 carry out sections 2 and 3 (and the
		amendments made by section 3) using personnel, funds, and resources
		otherwise authorized by law.(b)No
		authorization of additional personnel or resourcesSections 2 and 3 (and the amendments made by section 3) shall not be construed as
		authorizations for personnel, personnel billets, or funds for the discharge of
		the requirements in such sections.5.Monitoring
		and assessment of modification of authorities on courts-martial by independent
		panel on review and assessment of proceedings under the Uniform Code of
		Military JusticeSection 576(d)(2) of the National Defense Authorization Act for Fiscal Year
		2013 (Public Law 112–239; 126 Stat. 1762) is amended—(1)by
		redesignating subparagraph (J) as subparagraph (K); and(2)by
		inserting after subparagraph (I) the following new subparagraph (J):(J)Monitor and assess the implementation
		  and efficacy of sections 2 through 4	of the Military Justice Improvement Act of
			 2014, and the amendments made by such
		  sections..December 3, 2014Read the second time and placed on the calendar